DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted 11/20/2020, 03/01/2021, 05/12/2021, 08/30/2021, 11/16/2021, 02/14/2022, 07/01/2022 have been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent US 11,190,370 B1.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the instant application merely broaden the scope of the claims 1-20 of U.S. Patent US 11,190,370 B1. Thus, the claims 1-19 of the instant application are anticipated by the claims 1-20 of the U.S. Patent US 11,190,370 B1. 
	

Current application’s claims: 17/039,910
US Patent: Claims for  US 11,190,370 B1
1. A telematics system for identifying manufacturer-specific controller area network (CAN) data comprising: 

a plurality of monitoring devices, each thereof configured, for a plurality of first CAN IDs, for 
collecting CAN payload data corresponding to the first CAN ID; 

collecting first reference data corresponding to a second CAN ID having at least a first correlation relationship with the manufacturer-specific CAN data; 
storing the first reference data and the CAN payload data in a rolling buffer; 

following receipt of new first reference data and new CAN payload data, 

determining whether the first reference data present in the rolling buffer meets a first criterion; 

in response to determining the first reference data present in the rolling buffer meeting the first criterion, determining whether one or more first subsets of the CAN payload data present in the rolling buffer meets a second criterion, 
each of the one or more first subsets occupying a first byte position in each slot of the rolling buffer; 

dependent on first reference data meeting the first criterion exceeding a first counting threshold, for each of the one or more first subsets meeting the second criterion exceeding a second counting threshold, forming first position data indicative of the first byte position in each slot of the rolling buffer occupied thereby; 
forming first candidate data indicative of a first candidate of the manufacturer-specific CAN data corresponding to the first position data and the first CAN ID; 

a remote server in wireless communication with each of the plurality of monitoring devices, the remote server configured for, 
selecting a subset of a plurality of the first candidate data corresponding to the first vehicle type to form second candidate data; 
selecting a second candidate from the second candidate data; and 

generating identification data corresponding to the identity of the manufacturer-specific CAN data for the first vehicle type, the identification data indicative of a manufacturer-specific CAN data byte position and corresponding manufacturer-specific CAN data CAN ID associated with the second candidate data.

1. A method for identifying manufacturer-specific controller area network (CAN) data for a first vehicle type of a plurality of vehicle types comprising: 

a plurality of first subprocesses, a first subprocess comprising, 

collecting CAN payload data corresponding to a first CAN ID; 


collecting first reference data corresponding to a second CAN ID having at least a first correlation relationship with the manufacturer-specific CAN data;

 storing the first reference data and the CAN payload data in a rolling buffer; 

following receipt of new first reference data and new CAN payload data, 




determining whether the first reference data present in the rolling buffer meets a first criterion; 


in response to determining the first reference data present in the rolling buffer meeting the first criterion, determining whether one or more first subsets of the CAN payload data present in the rolling buffer meets a second criterion, 


each of the one or more first subsets occupying a first byte position in each slot of the rolling buffer; 


dependent on first reference data meeting the first criterion exceeding a first counting threshold, for each of the one or more first subsets meeting the second criterion exceeding a second counting threshold, forming first position data indicative of the first byte position in each slot of the rolling buffer occupied thereby; 

forming first candidate data indicative of a first candidate of the manufacturer-specific CAN data corresponding to the first position data and the first CAN ID; 


a second subprocess comprising, 



selecting a subset of a plurality of the first candidate data corresponding to the first vehicle type to form second candidate data; 

selecting from the second candidate data a second candidate; and 


generating identification data corresponding to the identity of the manufacturer-specific CAN data for the first vehicle type, the identification data indicative of a manufacturer-specific CAN data byte position and corresponding manufacturer-specific CAN data CAN ID associated with the second candidate data.

2. The method of claim 1 comprising reiterating the plurality of first subprocesses for a plurality of first CAN IDs.
2. The telematics system of claim 1 wherein the first byte position includes a plurality of byte positions.
3. The method of claim 2 wherein the first byte position includes a plurality of byte positions.	
3. The telematics system of claim 1 wherein the first criterion and the second criterion are indicative of the at least first correlation relationship.
4. The method of claim 2 wherein the first criterion and the second criterion are indicative of the at least first correlation relationship.
4. The telematics system of claim 1 wherein determining whether the first reference data present in the rolling buffer meets a first criterion comprises determining whether the first reference data in each slot in the rolling buffer exceeds an immediately previously received first reference data by at least a first predefined threshold.
5. The method of claim 2 wherein determining whether the first reference data present in the rolling buffer meets a first criterion comprises determining whether the first reference data in each slot in the rolling buffer exceeds an immediately previously received first reference data by at least a first predefined threshold.
5. The telematics system of claim 1 wherein determining whether the first reference data present in the rolling buffer meets a first criterion comprises determining whether a value represented by the first reference data in each slot in the rolling buffer exceeds a value represented by an immediately previously received first reference data by at least a first predefined threshold.
6. The method of claim 2 wherein determining whether the first reference data present in the rolling buffer meets a first criterion comprises determining whether a value represented by the first reference data in each slot in the rolling buffer exceeds a value represented by an immediately previously received first reference data by at least a first predefined threshold
6. The telematics system of claim 1 wherein determining one or more first subsets of the CAN payload data meets a second criterion comprises determining for each subset thereof, whether a difference between each consecutive pair of bytes in the first byte position of the rolling buffer exceeds a second predefined threshold.
7. The method of claim 2 wherein determining one or more first subsets of the CAN payload data meets a second criterion comprises determining for each subset thereof, whether a difference between each consecutive pair of bytes in the first byte position of the rolling buffer exceeds a second predefined threshold.
12. The telematics system of claim 7 wherein collecting first reference data having a second correlation relationship with the manufacturer-specific CAN data comprises collecting first reference data and second reference data having a second correlation relationship with the manufacturer-specific CAN data.
8. The method of claim 2 wherein collecting first reference data having at least a first correlation relationship with the manufacturer-specific CAN data comprises collecting first reference data having a first correlation relationship with the manufacturer-specific CAN data and collecting first reference data having a second correlation relationship with the manufacturer-specific CAN data.
8. The telematics system of claim 1 wherein the plurality of monitoring devices further configured for upon receipt of the new first reference data and the new CAN payload data, determining whether the first reference data present in the rolling buffer meets a third criterion; in response to determining the first reference data present in the rolling buffer meeting the third criterion, determining whether one or more second subsets of the CAN payload data present in the rolling buffer meets a fourth criterion, each of the one or more second subsets occupying a second byte position in each slot of the rolling buffer; dependent on the first reference data meeting a third criterion exceeding a third counting threshold, for each of the one or more second subsets meeting the fourth criterion exceeding a fourth counting threshold, forming second position data indicative of the second byte position in each slot of the rolling buffer occupied thereby; and wherein forming first candidate data indicative of the first position data and the first CAN ID comprises forming first candidate dependent on the first byte position of the first position data and the second byte position of the second position data being same, and the first CAN ID.
9. The method of claim 8 comprising following receipt of the new first reference data and the new CAN payload data, determining whether the first reference data present in the rolling buffer meets a third criterion; in response to determining the first reference data present in the rolling buffer meeting the third criterion, determining whether one or more second subsets of the CAN payload data present in the rolling buffer meets a fourth criterion, each of the one or more second subsets occupying a second byte position in each slot of the rolling buffer; dependent on the first reference data meeting a third criterion exceeding a third counting threshold, for each of the one or more second subsets meeting the fourth criterion exceeding a fourth counting threshold, forming second position data indicative of the second byte position in each slot of the rolling buffer occupied thereby; and wherein forming first candidate data indicative of the first position data and the first CAN ID comprises forming first candidate dependent on the first byte position of the first position data and the second byte position of the second position data being same, and the first CAN ID.
9. The telematics system of claim 8 wherein the third criterion and the fourth criterion are indicative of the second correlation relationship.
10. The method of claim 9 wherein the third criterion and the fourth criterion are indicative of the second correlation relationship.
10. The telematics system of claim 8 wherein determining whether the first reference data in the rolling buffer meets a third criterion comprises determining whether a value represented by the first reference data in each slot of the rolling buffer is within a predefined value of the average value represented thereby.
11. The method of claim 9 wherein determining whether the first reference data in the rolling buffer meets a third criterion comprises determining whether a value represented by the first reference data in each slot of the rolling buffer is within a predefined value of the average value represented thereby.
11. The telematics system of claim 9 wherein determining whether one or more second subsets of the CAN payload data present in the rolling buffer meets a fourth criterion comprises determining whether the relative difference in value of the one or more second subsets in each slot of the rolling buffer and the average value thereof does not exceed a predefined threshold.
12. The method of claim 9 wherein determining whether one or more second subsets of the CAN payload data present in the rolling buffer meets a fourth criterion comprises determining whether the relative difference in value of the one or more second subsets in each slot of the rolling buffer.
18. The telematics system of claim 1 wherein collecting first reference data having at least a first correlation relationship with the manufacturer-specific CAN data comprises collecting first reference data and second reference data having a first correlation relationship with the manufacturer-specific CAN data.

13. The method according to claim 8 wherein collecting first reference data having a second correlation relationship with the manufacturer-specific CAN data comprises collecting first reference data and second reference data having a second correlation relationship with the manufacturer-specific CAN data.
13. The telematics system of claim 8 wherein the plurality of monitoring devices further configured for collecting a plurality of second reference data corresponding to a third CAN ID having at least a second correlation relationship with the first reference data and the manufacturer-specific CAN data; storing the second reference data in the rolling buffer; following receipt of the new first reference data, new second reference data and the new CAN payload data, determining whether the first reference data present in the rolling buffer meets a fifth criterion and the second reference data present in the rolling buffer meets a sixth criterion; in response to determining the first reference data present in the rolling buffer meeting the fifth criterion and the second reference data present in the rolling buffer meeting the sixth criterion, determining whether one or more second subsets of the CAN payload data present in the rolling buffer meets a fourth criterion, each of the one or more second subsets occupying a second byte position in each slot of the rolling buffer; dependent on the first reference data meeting a fifth criterion and the second reference data meeting the sixth criterion exceeding a third counting threshold, for each of the one or more second subsets meeting the fourth criterion exceeding a fourth counting threshold, forming second position data indicative of the second byte position in each slot of the rolling buffer occupied thereby; and wherein forming first candidate data indicative of the first position data and the first CAN ID comprises forming first candidate dependent on the first byte position of the first position data and the second byte position of the second position data being same, and the first CAN ID.
14. The method according to claim 9 comprising collecting a plurality of second reference data corresponding to a third CAN ID having at least a second correlation relationship with the first reference data and the manufacturer-specific CAN data; storing the second reference data in the rolling buffer; following receipt of the new first reference data, new second reference data and the new CAN payload data, determining whether the first reference data present in the rolling buffer meets a fifth criterion and the second reference data present in the rolling buffer meets a sixth criterion; in response to determining the first reference data present in the rolling buffer meeting the fifth criterion and the second reference data present in the rolling buffer meeting the sixth criterion, determining whether one or more second subsets of the CAN payload data present in the rolling buffer meets a fourth criterion, each of the one or more second subsets occupying a second byte position in each slot of the rolling buffer; dependent on the first reference data meeting a fifth criterion and the second reference data meeting the sixth criterion exceeding a third counting threshold, for each of the one or more second subsets meeting the fourth criterion exceeding a fourth counting threshold, forming second position data indicative of the second byte position in each slot of the rolling buffer occupied thereby; and wherein forming first candidate data indicative of the first position data and the first CAN ID comprises forming first candidate dependent on the first byte position of the first position data and the second byte position of the second position data being same, and the first CAN ID.
14. The telematics system of claim 13 wherein the fourth criterion, fifth criterion and the sixth criterion are indicative of the second correlation relationship.
15. The method of claim 14 wherein the fourth criterion, fifth criterion and the sixth criterion are indicative of the second correlation relationship.
15. The telematics system of claim 13 wherein determining whether the first reference data present in the rolling buffer meets a fifth criterion comprises determining whether the value represented by first reference data in each slot of the rolling buffer is within a predefined value of the average thereof.
16. The method of claim 14 wherein determining whether the first reference data present in the rolling buffer meets a fifth criterion comprises determining whether the value represented by first reference data in each slot of the rolling buffer is within a predefined value of the average thereof.
16. The telematics system of claim 1 wherein the first reference data includes first reference data corresponding to a second CAN ID and second reference data corresponding to a third CAN ID, the first reference data and the second reference data having at least a first correlation relationship with the manufacturer-specific CAN data.
17. The method of claim 2 wherein the first reference data includes first reference data corresponding to a second CAN ID and second reference data corresponding to a third CAN ID, the first reference data and the second reference data having at least a first correlation relationship with the manufacturer-specific CAN data.
17. The telematics system of claim 16 wherein determining whether the first reference data present in the rolling buffer meets a first criterion comprises determining whether the first reference data and the second reference data in the rolling buffer meets a first criterion.
18. The method of claim 17 wherein determining whether the first reference data present in the rolling buffer meets a first criterion comprises determining whether the first reference data and the second reference data in the rolling buffer meets a first criterion.
18. The telematics system of claim 1 wherein collecting first reference data having at least a first correlation relationship with the manufacturer-specific CAN data comprises collecting first reference data and second reference data having a first correlation relationship with the manufacturer-specific CAN data.
19. The method of claim 2 wherein collecting first reference data having at least a first correlation relationship with the manufacturer-specific CAN data comprises collecting first reference data and second reference data having a first correlation relationship with the manufacturer-specific CAN data.
19. The telematics system of claim 1 wherein selecting from the second candidate data a second candidate comprises selecting a second candidate indicated in the greatest number of instances of the second candidate data.
20. The method of claim 2 wherein selecting from the second candidate data a second candidate comprises selecting a second candidate indicated in the greatest number of instances of the second candidate data.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Benisch et al, US 10696306 B1: Evaluating Driving Control Systems For Elegant Driving.
 2. BAKFAN et al, US 20150371457 A1: METHOD AND SYSTEM FOR RETRIEVING VEHICULAR PARAMETERS FROM A VEHICLE DATA BUS.
 3. Marko et al, US 20030216889 A1: Remote Diagnostics And Prognostics Methods For Complex Systems.
4. Moura et al., US 20200118423 A1: Deep Learning Methods For Estimating Density And/or Flow Of Objects, And Related Methods And Software.
5. Ammoura et al., US 20200200649 A1: REAL-TIME CARBON FOOTPRINT DETERMINATION FOR A DRIVER OF A VEHICLE.
6. BAKFAN et al WO 2014/097305 A1: Method and system for retrieving vehicular parameters from a vehicle data bus.
7. NATHANSON et al., CN 1481631 A : Automotive telemetry protocol.
8. Conner et al., : US 10572542 B1 : Identifying a vehicle based on signals available on a bus.
9. ZHOU et al., CN 110738866 A: Distributed parking lot parking space planning system.
10. BRIGHAM et al., EP 3537663 A1: EFFICIENT TIME SERIES DATA COMMUNICATION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411         
                                                                                                                                                                                               /RAJ JAIN/Primary Examiner, Art Unit 2411